             Case 1:20-cv-03091-LLS Document 6 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SWINSON,

                                  Petitioner,

                      -against-                                    20-CV-3091 (LLS)

                                                                  CIVIL JUDGMENT
CY VANCE; CYNTHIA BRANN; JOSEPH
FUCITO,

                                  Respondents.

          Pursuant to the order issued August 3, 2020, dismissing the petition,

          IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed as time-

barred.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
